Title: [From Thomas Jefferson to Benjamin Harrison, 7? November 1780]
From: Jefferson, Thomas
To: Harrison, Benjamin


[Richmond, 7? Nov. 1780. JHDJournal of the House of Delegates of the Commonwealth of Virginia (cited by session and date of publication), Oct. 1780, 1827 edn., p. 10 (7 Nov.): “The Speaker laid before the House a letter from the Governor, enclosing several others addressed to the executive, and sundry resolutions of Congress, with other papers, and stating several matters for the consideration of the General Assembly; and the said letters, papers, and resolutions were read, and ordered to lie on the table.” TJ’s letter not located; one of its enclosures was Huntington’s letter of 6 Oct. 1780, q.v.; see also entry for TJ to Harrison, 30 Nov. 1780.]
